 Case 1:18-cv-00404-GJQ-PJG ECF No. 41 filed 04/16/19 PageID.112 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN

DARRYLE POLLARD,

       Plaintiff,

-vs-                                                CASE NO. 1:18-cv-404
                                                    HON. GORDON J. QUIST

CITY OF MUSKEGON HEIGHTS,
BRANDON M. DEKUIPER,
MICHAEL T. EDENS, and
MICHAEL M. RATLIFF,
in their individual and official capacities,

       Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES       PLUNKETT COONEY
 CHRISTOPHER J. TRAINOR (P42449)        MICHAEL S. BOGREN (P34835)
 SHAWN C. CABOT (P64021)                ROBERT S. CALLAHAN (P47600)
 Attorneys for Plaintiff                Attorney for Defendants
 9750 Highland Road                     950 Trade Centre Way, Ste. 310
 White Lake, MI 48386                   Kalamazoo, MI 49002
 (248) 886-8650                         269-226-8822
 (248) 698-3321-fax                     269-382-2506-fax
 shawn.cabot@cjtrainor.com              mbogren@plunkettcooney.com
                                        rcallahan@plunkettcooney.com
                     STIPULATED ORDER TO EXTEND DEADLINES

       NOW COME the parties, by and through their attorneys, and hereby stipulate and agree

to the following:

       The parties have need for additional discovery, including depositions of fact witnesses and

the need to try additional attempts at serving fact witnesses who were supposed to appear at

depositions on April 12, 2019, but could not be properly and timely served.

       IT IS HEREBY ORDERED that discovery will be completed by May 15, 2019;

       IT IS FURTHER ORDERED that Dispositive Motions are to be filed by June 15, 2019;

The extension will not change the date for the Settlement Conference scheduled for August 15,
 Case 1:18-cv-00404-GJQ-PJG ECF No. 41 filed 04/16/19 PageID.113 Page 2 of 2



2019; and the Final Pretrial Conference scheduled for September 25, 2019.

         IT IS SO ORDERED.

Dated:    April 16, 2019                                  ______________________________
                                                            /s/ Gordon J. Quist
                                                          HONORABLE GORDON J. QUIST

Approved as to form and content:

Dated: April 15, 2019                              /s/ Shawn C. Cabot
                                                   Shawn C. Cabot (P64021)
                                                   Attorney for Plaintiff

Dated: April 15, 2019                              /s/ Robert A. Callahan—with consent
                                                   Robert A. Callahan (P47600)
                                                   Attorney for Defendants
